Exhibit 99(a)(7) CTM Media Holdings, Inc. Commences Issuer Tender Offer STAMFORD, CT., Nov. 17, 2009 CTM Media Holdings, Inc. (OTC Pink Markets: CTMMA, CTMMB) today announced it has commenced a tender offer to purchase up to thirty percent of its outstanding common stock. CTM Media Holdings is offering to purchase shares of its Class A common stock and Class B common stock, or any combination thereof, up to an aggregate of 2,790,013 shares, representing up to thirty percent (30%) of its total outstanding capital stock, at a price per share of $1.10, for a maximum aggregate purchase price of The tender offer is made upon the terms and conditions set forth in the Offer to Purchase dated November17, 2009, and the related Letter of Transmittal, which have been filed with the Securities and Exchange Commission and are being made available to CTM Media Holdings stockholders.The offer will expire at 5:00 p.m., New York City Time, on Wednesday, December16, 2009, unless extended by CTM Media Holdings. Tenders of shares of CTM Media Holdings’ Class A common stock and Class B common stock must be made prior to the expiration of the tender offer and may be withdrawn at any time prior to the expiration of the tender offer. In accordance with the rules of the SEC, CTM Media Holdings may purchase up to an additional two percent (2%) oftheoutstanding shares of either or both classes without amending or extending the tender offer. CTM Media Holdings has eliminated the previously announced condition that conditioned the tender offer upon tenders of shares equal to or greater than thirty percent (30%) of the total outstanding common stock. This press release is for informational purposes only and is neither an offer to purchase nor a solicitation to buy any shares of CTM Media Holdings Class A common stock or Class B common stock, nor is it a solicitation for acceptance of the tender offer. The tender offer is only being made by, and pursuant to, the terms of the tender offer documents, including the Offer to Purchase and the related Letter of Transmittal, that CTM Media Holdings is distributing to its stockholders. The Offer to Purchase and the related Letter of Transmittal have also been filed today with the SEC as an exhibit to CTM Media Holdings’ ScheduleTO and will be mailed to stockholders.Those documents contain details of the offer, including complete instructions on the tender process procedure along with the transmittal forms and other data. CTM Media Holdings stockholders should read the tender offer documents because they contain important information. Stockholders can get the tender offer documents without charge from the website of the SEC at www.sec.gov. Stockholders will also be able obtain the tender offer documents from CTM Media Holdings without charge by directing a request to CTM Media Holdings, Inc., 11 Largo Drive South, Stamford, Connecticut 06907, Attention: Investor Relations, Telephone: (203) 323-5161. CTM Media Holdings’ Board of Directors has approved the tender offer. However, neither CTM Media Holdings, nor its board of directors, makes any recommendation to any stockholder as to whether to tender or refrain from tendering any shares. CTM Media Holdings has not authorized any person to make any such recommendation. CTM Media Holdings’ directors and executive officers have indicated that they will not tender shares beneficially owned by them into the offer. About CTM Media Holdings: CTM Media Holdings, Inc., a Delaware corporation, is a holding company consisting of the following principal businesses: • CTM Media Group, our brochure distribution company and other advertising-based product initiatives focused on small to medium sized businesses; • Our majority interest in Idea and Design Works, LLC, a comic book and graphic novel publisher that creates and licenses intellectual property; and • The WMET-AM radio station in the Washington, D.C. metropolitan area. Forward-Looking Statements This press release contains statements that constitute forward-looking statements.
